—Order and judgment (one paper), Supreme Court, New York County (Jane Solomon, J., and a jury), entered on or about December 4, 1995, dismissing the complaint in an action to recover for housing discrimination *221on the basis of sexual orientation, unanimously affirmed, with costs.
The verdict was supported by evidence that demonstrated that the Board of Directors had valid reasons for not approving plaintiff’s application, including his admittedly untruthful answers on his application form, his persistent tardiness in paying rent to his present landlord and his lack of any apparent assets, which were not shown by plaintiff to be a pretext for discrimination (see, Hitter v Rubin, 208 AD2d 480, 481). We have considered plaintiffs other arguments and find them to be without merit. Concur—Murphy, P. J., Milonas, Mazzarelli and Andrias, JJ.